Exhibit 10.50
 


 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”), dated April 7, 2008 is entered into by
and between LIFECELL CORPORATION, a Delaware corporation, having its principal
place of business at One Millenium Way, Branchburg, New Jersey 08876
(“Employer”), and LISA COLLERAN (“Employee”). Capitalized terms used but not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).
 
WHEREAS, Employer and Employee are currently parties to an Employment Agreement,
dated September 21, 2005 (the “Prior Agreement”); and
 
WHEREAS, Employer expects to enter into an AGREEMENT AND PLAN OF MERGER (the
“Merger Agreement”), with KINETIC CONCEPTS, INC., a Texas corporation
(“Purchaser”), and LEOPARD ACQUISITION SUB, INC., a Delaware corporation and a
wholly-owned subsidiary of Purchaser; and
 
WHEREAS, the transactions contemplated by the Merger Agreement are expected to
constitute a change in the ownership or effective control of Employer under
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”), and regulations thereunder; and
 
WHEREAS, as an owner of options, restricted stock and restricted stock units, in
each case covering Employer common stock, Employee will receive valuable
consideration as a direct result of the transactions contemplated by the Merger
Agreement (the “Sale Consideration”); and
 
WHEREAS, in addition to her receipt of the Sale Consideration, Employee will
receive substantial economic and other benefits (as set forth in more detail in
Sections 3.01(C) and 3.01(D)(i) below) pursuant to the terms of this Agreement;
and
 
WHEREAS, in order to induce Purchaser to enter into the Merger Agreement,
Employee is entering into this Employment Agreement and the Confidentiality,
Assignment of Contributions and Inventions, Non-Competition, and
Non-Solicitation Agreement (the “Covenants Agreement”) attached hereto as
Exhibit 1 and incorporated by reference herein, superseding as of the closing of
the Offer any previous employment agreement or arrangement that Employee may
have had with Employer, including without limitation, the Prior Agreement; and
 
WHEREAS, Employee is willing to accept continued employment with Employer on the
terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employer and Employee, intending to
be legally bound, hereby agree as follows:
 
 
 
ARTICLE I
 
EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES
 
Section 1.01 Employment. Employer agrees to, and does hereby, continue to employ
Employee, and Employee agrees to, and does hereby accept, such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.
 
Section 1.02 Position, Duties and Responsibilities. During the Term (as defined
in Section 2.01 below), Employee shall serve as the Senior Vice President,
Commercial Operations of Employer and shall have such responsibilities, duties
and authority consistent with such position as may, from time to time, be
assigned by the President of Employer. Employee’s employment by Employer shall
be full-time and exclusive to Employer, Employee shall serve Employer faithfully
and to the best of Employee’s ability, and Employee shall devote all of
Employee’s business time, attention, skill and efforts exclusively to the
business and affairs of Employer (including its affiliates) and the promotion of
its interests.
 
 
 
ARTICLE II
 
TERM; TERMINATION OF PRIOR AGREEMENT
 
Section 2.01 Term of Employment. Subject to the closing of the Offer
contemplated by the Merger Agreement, this Agreement shall be effective as of
the date of the closing of such Offer (the “Commencement Date”) and shall
continue until terminated by either Employer or Employee pursuant to Article IV
hereof (the “Term”).
 
Section 2.02 Termination of Prior Agreement. As of the Commencement Date,
Employee acknowledges and agrees that the Prior Agreement shall be terminated in
full and that she shall not be entitled to any rights or benefits thereunder,
including any rights to claim Good Reason (as defined in Section 4.02(d)(ii)
below) with respect to actions, failures or other events that occurred prior to
the Commencement Date.
 
 
 
ARTICLE III
 
COMPENSATION AND EXPENSES
 
Section 3.01 Compensation and Benefits. For all services rendered by Employee in
any capacity during the Term, including, without limitation, services as an
officer, director or member of any committee of Employer, or any affiliate or
division thereof, Employee shall be compensated as follows (subject, in each
case, to the provisions of Article IV below):
 
(a) Base Salary. During the Term, Employer shall pay to Employee a base salary
at the rate of $299,000 on an annualized basis (the “Base Salary”). Employee’s
Base Salary shall be subject to periodic adjustments (but not decreases) as the
President of Employer in consultation with the Chief Executive Officer of
Purchaser shall, in their sole discretion, deem appropriate. As used in this
Agreement, the term “Base Salary” shall refer to Base Salary as it may be
adjusted from time to time. Base Salary shall be payable in accordance with the
customary payroll practices of Employer.
 
(b) Annual Bonus. During the Term, Employee also will be eligible to participate
in Employer’s incentive compensation plan in place from time to time and
applicable to similarly situated employees. Employer reserves the right to amend
or rescind the incentive compensation plan at any time in its discretion. In
connection with Employee’s participation in the incentive compensation plan,
Employee will be eligible to receive an annual discretionary bonus (the “Annual
Bonus”). The amount of the Annual Bonus, if any, will be determined by the
President of Employer in consultation with the Chief Executive Officer of
Purchaser in their discretion and will be related to the achievement of agreed
upon management objectives, which objectives shall be determined by the
President of Employer in consultation with the Chief Executive Officer of
Purchaser. Employee’s target Annual Bonus for calendar year 2008 is 40% of Base
Salary on an annualized basis in effect as of the Commencement Date and such
Annual Bonus for 2008 will otherwise be calculated and determined in accordance
with the 2008 bonus objectives, goals and/or matrices in place immediately prior
to the Commencement Date. The Annual Bonus, if any, will be determined as of the
end of each calendar year during the Term and shall be payable within
seventy-five (75) days following the end of such calendar year. Except as
otherwise specifically set forth in Section 4.02 below, to be eligible to
receive the Annual Bonus, or any portion thereof, Employee must be employed by
Employer at the time the amount of the Annual Bonus, if any, is determined.
 
(c) Retention Bonus. Except as otherwise specifically set forth in Section 4.02
below, Employee shall be paid a retention bonus in the aggregate amount of
$837,200 (the “Retention Bonus”), of which fifty percent (50%) shall be payable
as a lump sum cash payment on the first anniversary of the Commencement Date,
and the remaining fifty percent (50%) shall be payable as a lump sum cash
payment on the second anniversary of the Commencement Date, in each case,
subject to Employee’s continued employment with Employer on such dates.
 
(d) Equity Compensation.
 
(i) Initial Grants. As of the Commencement Date, Employee shall receive a
one-time initial equity grant, which will be at a Black-Scholes value of
approximately $1,400,000, divided approximately sixty percent (60%) in stock
options, and forty percent (40%) in shares of restricted stock, in each case
covering Purchaser common stock (which allocation of stock options and
restricted stock will be conclusively determined by the Compensation Committee
of Purchaser) pursuant to Purchaser’s 2004 Equity Plan (the “2004 Plan”) or any
successor equity compensation plan as may be in place from time to time. Such
stock options will have a per share exercise price equal to the fair market
value of Purchaser common stock as of the date of grant. Subject to Employee’s
continued employment with the Employer, the stock options shall vest in four
equal annual installments, commencing as of the Commencement Date; and the
restricted stock award shall vest in full on the third anniversary of the
Commencement Date. Except as otherwise provided in this Agreement, the stock
options and restricted stock awards shall be subject to the terms and conditions
of the form stock option and restricted stock award agreements approved by the
Compensation Committee of Purchaser.
 
(ii) Additional Grants. In addition to the initial equity grant set forth above,
during the Term, pursuant to the terms and conditions of the 2004 Plan or any
successor equity compensation plan as may be in place from time to time,
Employee shall be eligible to receive, from time to time, awards in amounts, and
subject to such terms, conditions and restrictions, as determined by the
Compensation Committee of Purchaser in its sole discretion. Awards granted to
Employee, if any, will be subject the terms and conditions established within
the 2004 Plan (as amended from time to time) or any successor equity
compensation plan as may be in place from time to time, as applicable, and the
award agreement between Employer and Employee that sets forth the terms and
conditions of the award (e.g., exercise price, expiration date and vesting
schedule of options; the restricted period and/or other restrictions such as
performance objectives relating to restricted stock and restricted stock unit
awards).
 
(e) Benefits. During the Term, Employee shall be entitled to participate in all
Employer’s employee benefit plans and programs (excluding severance plans, if
any) as Employer generally maintains from time to time during the Term for the
benefit of its employees, in each case subject to the eligibility requirements,
enrollment criteria and the other terms and provisions of such plans or
programs. Employer may amend, modify or rescind any employee benefit plan or
program and/or change employee contribution amounts to benefit costs without
notice in its discretion.
 
(f) Vacation Sick and Personal Days. During the Term, Employee shall be entitled
to paid sick days and other paid time off in accordance with Employer’s policies
with respect to such sick days and other paid time off in place from time to
time; provided, however, in no event shall Employee be entitled to fewer than
thirty three (33) days of sick and other paid time off per calendar year
Section 3.02 Expenses. Employee shall be entitled to receive reimbursement from
Employer for reasonable out-of-pocket expenses incurred by Employee during the
Term in connection with the performance of Employee’s duties and obligations
under this Agreement, according to Employer’s expense account and reimbursement
policies in place from time to time and provided that Employee shall submit
reasonable documentation with respect to such expenses.
 
 
 
ARTICLE IV
 
TERMINATION
 
Section 4.01 Events of Termination. This Agreement and Employee’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:
 
(a) Death. In the event of Employee’s death, this Agreement and Employee’s
employment hereunder shall automatically terminate on the date of death.
 
(b) Disability. In the event Employee becomes “Disabled” within the meaning of
Section 409A(a)(2)(C) of the Code, Employer may terminate this Agreement and
Employee’s employment hereunder upon giving notice of termination to Employee.
 
(c) Termination by Employer for Cause. Employer may, at its option, terminate
this Agreement and Employee’s employment hereunder for Cause (as defined below)
upon giving notice of termination to Employee. For purposes hereof, “Cause”
shall mean Employee’s (i) conviction of, guilty plea to or confession of guilt
of a felony or a criminal act involving moral turpitude, (ii) commission of a
fraudulent, illegal or dishonest act in respect of Employer or its successors,
(iii) willful misconduct or gross negligence that reasonably could be expected
to be injurious to the business, operations or reputation of Employer or its
successors (monetarily or otherwise), (iv) material violation of Employer’s
policies or procedures in effect from time to time; provided, however, to the
extent such violation is subject to cure, Employee will have a reasonable
opportunity to cure such violation after written notice thereof, (v) material
failure to perform Employee’s duties as assigned to Employee from time to time;
provided, however, to the extent such failure is subject to cure, Employee will
have a reasonable opportunity to cure such non-performance after written notice
thereof, (vi) breach of the terms of the Covenants Agreement, or (vii) other
material breach of Employee’s representations, warranties, covenants and other
obligation under this Agreement; provided, however, to the extent such breach of
a covenant or other obligation is subject to cure, Employee will have a
reasonable opportunity to cure such breach after written notice thereof.
 
(d) Without Cause by Employer. Employer may, at its option, at any time
terminate this Agreement and Employee’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee’s
death or Disability) by giving written notice of termination to Employee.
 
(e) Termination By Employee. Employee may terminate this Agreement and
Employee’s employment hereunder for any reason or no reason by giving thirty
(30) days prior written notice of termination to Employer; provided, however,
that Good Reason (as defined in Section 4.02(d)(ii) below) only shall apply for
purposes of Section 4.02(d) below. Following Employee’s delivery of written
notice of termination to Employer, Employer reserves the right to accept
Employee’s notice of termination and to accelerate such notice and make
Employee’s termination effective immediately, or on any other date prior to
Employee’s intended last day of work as Employer deems appropriate.
 
(f) Mutual Agreement. This Agreement and Employee’s employment hereunder may be
terminated at any time by the mutual agreement of Employer and Employee.
 
Section 4.02 Employer’s Obligations Upon Termination.
 
(a) Termination by Employer for Cause; Termination by Employee; Mutual
Agreement. In the event of a termination of this Agreement and Employee’s
employment hereunder pursuant to Sections 4.01(c), 4.01(e), or 4.01(f) above,
then this Agreement and Employee’s employment with Employer shall terminate and
Employer’s sole obligation under this Agreement or otherwise shall be to (i) pay
to Employee any Base Salary earned, but not yet paid, prior to the effective
date of such termination, (ii) pay to Employee any Annual Bonus that was
determined, but not yet paid, prior to the effective date of such termination,
(iii) pay to Employee any Retention Bonus that was due and payable pursuant to
Section 3.01(c) above as of the effective date of termination, but not yet paid,
(iv) reimburse Employee for any expenses incurred by Employee through the
effective date of such termination in accordance with Section 3.02 hereof, and
(v) pay and/or provide any amounts or benefits that are vested amounts or vested
benefits or that Employee is otherwise entitled to receive under any plan,
program, policy or practice (with the exception of those, if any, relating to
severance) on the date of termination, in accordance with such plan, program,
policy, or practice (clauses (i), (ii), (iii), (iv) and (v) of this sentence are
collectively referred to herein as the “Accrued Obligations”).
 
(b) Death; Disability. Subject to Section 5.18, in the event of a termination of
this Agreement and Employee’s employment hereunder pursuant to Sections 4.01(a)
or 4.01(b) above, then this Agreement and Employee’s employment with Employer
shall terminate and Employer’s sole obligation under this Agreement or otherwise
shall be to (i) pay and/or provide, as applicable, the Accrued Obligations, and
(ii) subject to Employee’s or Employee’s estate’s, as applicable, execution,
delivery within twenty-one (21) days (or forty-five days (45) for a group
termination) following receipt by Employee or Employee’s estate, as applicable,
and non-revocation of a general release in a form satisfactory to Employer (the
“Release”) (which Release, among other things, will include a general release of
Employer, its affiliates and their respective officers, directors, managers,
members, shareholders, partners, employees and agents from all liability and
other terms deemed necessary by Employer for its protection; provided, however,
the Release will preserve (a) Employee’s rights, if any, to indemnification by
Employer, (b) Employee’s rights, if any, as a shareholder of Employer, and
(c) Employee’s rights, if any, under the terms of this Agreement that are
intended to survive the termination of this Agreement and Employee’s employment
hereunder), pay to Employee or Employee’s estate, as applicable, the Prorata
Bonus (as defined below) and, if such termination occurs prior to the two
(2) year anniversary of the Commencement Date, the Prorata Retention Payment (as
defined below). Employer agrees that it shall deliver the Release to Employee
(or her estate, if applicable), within five (5) calendar days following the
effective date of termination. The Prorata Bonus and the Prorata Retention
Payment shall be payable in a lump sum on the next regular paydate following six
(6) months after the date of Employee’s termination of employment with Employer;
provided, however, Employer will pay the Prorata Bonus and the Prorata Retention
Payment in a lump sum on the next regular paydate following the eighth (8th) day
after Employee’s or Employee’s estate’s, as applicable, execution and delivery
of the Release if making the payment at such time will not cause Employee (or
Employee’s estate, if applicable) to incur an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code; provided further, that if Employee’s
termination of employment with Employer occurs on or within 34 calendar days (or
in the case of a group termination, 58 calendar days) prior to the end of a
calendar year, none of the Prorata Bonus or the Prorata Retention Payment shall
be paid prior to the first business day of the immediately following calendar
year. As used in this Agreement: (i) “Prorata Bonus” shall mean the product of:
(A) the greater of (x) the Annual Bonus that Employee received attributable to
performance during the full fiscal year immediately prior to the date of
Employee’s termination of employment with Employer, or (y) Employee’s target
Annual Bonus for the fiscal year in which the date of termination of Employee’s
employment with Employer occurred; and (B) a fraction, the numerator of which is
the number of days in the fiscal year in which the date of termination occurs
through the effective date of Employee’s termination of employment and the
denominator of which is 365; and (ii) “Prorata Retention Payment” shall mean the
product of: (A) that amount equal to fifty percent (50%) of the aggregate amount
of the Retention Bonus; and (B) a fraction, the numerator of which is the number
of days Employee was employed since the Commencement Date (in the case of a
termination of employment on or before the first anniversary of the Commencement
Date) or since the first anniversary of the Commencement Date (in the case of a
termination of employment following the first anniversary of the Commencement
Date), and the denominator of which is 365.
 
(c) Termination by Employer without Cause. Subject to Section 5.18, in the event
of a termination of this Agreement and Employee’s employment hereunder pursuant
to Section 4.01(d) above, then this Agreement and Employee’s employment with
Employer shall terminate and Employer’s sole obligation under this Agreement or
otherwise shall be to (i) pay and/or provide, as applicable, the Accrued
Obligations, and (ii) subject to Employee’s execution, delivery within
twenty-one (21) days (or forty-five days (45) for a group termination) following
receipt by Employee, and non-revocation of the Release, (a) pay to Employee an
aggregate amount equal to the Salary Continuation Payment (as defined below) and
the Prorata Bonus (collectively, the “Severance Payment”), (b) if such
termination occurs prior to the second anniversary of the Commencement Date, pay
to Employee the Unpaid Retention Payment (as defined below), and (c) if Employee
timely elects COBRA coverage and (1) provided Employee continues to make
contributions to such continuation coverage equal to Employee’s contribution in
effect immediately preceding the date of Employee’s termination of employment,
Employer shall pay the remaining portion of Employee’s healthcare continuation
payments under COBRA for a twelve (12)-month period following the date of
Employee’s termination of employment with Employer, and (2) provided that
Employee’s COBRA coverage remains in effect, during the period commencing on the
twelve (12)-month anniversary and ending on the eighteen (18)-month anniversary
of Employee’s termination of employment with Employer, Employer shall absorb the
entire cost of Employee’s health care continuation coverage under COBRA. In the
event that Employee becomes eligible to obtain healthcare coverage from a new
employer, Employer’s obligation to pay its portion or all, as applicable, of
Employee’s healthcare continuation payments shall cease. Employee understands
and acknowledges that Employee is obligated to inform Employer (or its
successor) if Employee becomes eligible to obtain healthcare coverage from a new
employer before the eighteen (18)-month anniversary of Employee’s termination of
employment. Employer agrees that it shall deliver the Release to Employee within
five (5) calendar days following the effective date of termination. As used in
this Agreement, “Unpaid Retention Payment” shall mean an amount equal to (i) the
aggregate amount of the Retention Bonus, less (ii) an amount equal to the
portion of the Retention Bonus previously paid to Employee, if any. The
Severance Payment and the Unpaid Retention Payment shall be payable in a lump
sum on the next regular paydate following six (6) months after the date of
Employee’s termination of employment with Employer; provided, however, Employer
will pay the Severance Payment and the Unpaid Retention Payment in a lump sum on
the next regular paydate following the eighth (8th) day after Employee’s
execution and delivery of the Release if making the payment at such time will
not cause Employee to incur an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code; provided further, that if Employee’s
termination of employment with Employer occurs on or within 34 calendar days (or
in the case of a group termination, 58 calendar days) prior to the end of a
calendar year, none of the Severance Payment or the Unpaid Retention Payment
shall be paid prior to the first business day of the immediately following
calendar year. As used in this Section 4.02(c), the term “Salary Continuation
Payment” shall mean an amount equal to the product of: (i) one (1); and
(ii) Employee’s annualized Base Salary in effect immediately prior to the date
of termination of Employee’s employment with Employer.
 
(d) Trigger Event Termination. Notwithstanding the provisions of Sections
4.02(a) and 4.02(c) above, upon the occurrence of a Trigger Event (as defined
below) and in lieu of any payments or benefits pursuant to Sections 4.02(a) or
4.02(c) above, this Agreement and Employee’s employment with Employer shall
terminate and, subject to Section 5.18, Employer’s sole obligations shall be to
(i) pay and/or provide, as applicable, the Accrued Obligations, and (ii) subject
to Employee’s execution, delivery within twenty-one days (or forty-five days for
a group termination) following receipt by Employee, and non-revocation of the
Release, (a) pay to Employee an aggregate amount equal to the Trigger Event
Amount (as defined below), (b) pay to Employee the Unpaid Retention Payment, and
(c) if Employee timely elects COBRA coverage and (1) provided that Employee
continues to make contributions to such continuation coverage equal to
Employee’s contribution amount to medical insurance in effect immediately
preceding the Trigger Event, Employer or its successor shall pay the remaining
portion of Employee’s healthcare continuation payments under COBRA during the
twelve (12)-month period following the Trigger Event, and (2) provided that
Employee’s COBRA coverage remains in effect, during the period commencing on the
twelve (12)-month anniversary of the Trigger Event and ending on the eighteen
(18)-month anniversary of the Trigger Event, Employer shall absorb the entire
cost of Employee’s health care continuation coverage under COBRA. In the event
that Employee becomes eligible to obtain healthcare coverage from a new employer
prior to the eighteen (18) month anniversary of the Trigger Event, Employer’s or
its successor’s obligation to pay its portion or all, as applicable, of
Employee’s healthcare continuation payments shall cease. Employee understands
and acknowledges that Employee is obligated to inform Employer (or its
successor) if Employee becomes eligible to obtain healthcare coverage from a new
employer before the eighteen (18)-month anniversary of the Trigger Event.
Employee agrees that is shall deliver the Release to Employee within five
(5) calendar days following the effective date of termination. The Trigger Event
Amount and the Unpaid Retention Payment shall be payable in a lump sum on the
next regular paydate following six (6) months after the date of Employee’s
termination of employment with Employer; provided, however, Employer will pay
the Trigger Event Amount and the Unpaid Retention Payment in a lump sum on the
next regular paydate following the eighth (8th) day after Employee’s execution
and delivery of the Release if making the payment at such time will not cause
Employee to incur an “additional tax” as defined in Section 409A(a)(1)(B) of the
Code ; provided further, that if the Trigger Event occurs on or within 34
calendar days (or in the case of a group termination, 58 calendar days) prior to
the end of a calendar year, none of the Trigger Event Amount nor the Unpaid
Retention Payment shall be paid prior to the first business day of the
immediately following calendar year. As used in this Agreement, the following
terms shall have the following meanings:
 
(i) “Trigger Event” shall mean termination of Employee’s employment with
Employer or any successor at any time during the period beginning as of the
Commencement Date and ending on the twelve (12)- month anniversary of the
Commencement Date, other than (x) a termination by Employer for Cause pursuant
to Section 4.01(c) above, (y) a termination as a result of Employee’s death or
Disability pursuant to Sections 4.01(a) or 4.01(b) above, or (z) a termination
by Employee without Good Reason (as defined below) pursuant to Section 4.01(E)
above.
 
(ii) “Good Reason” means:
 
(A) the failure of Employer or its successor, without Employee’s prior consent,
to pay any amounts due to Employee or to fulfill any other material obligations
to Employee under this Agreement, other than failures that are remedied by
Employer or its successor within 30 days after receipt of written notice thereof
given by Employee;
 
(B) action by Employer or its successor that results in a material diminution,
without Employee’s prior consent, in Employee’s duties and responsibilities
(other than isolated actions not taken in bad faith and that are remedied by
Employer or its successor within 30 days after receipt of written notice
therefor given by Employee), as determined by balancing (x) any increase or
decrease in the scope of Employee’s duties and responsibilities against (y) any
increase or decrease in the relative sizes of the business, activities or
functions (or portions thereof) for which Employee has responsibility; provided,
however, that none of (I) a change in Employee’s title, or (II) a change in the
hierarchy, either individually or in the aggregate, shall be considered Good
Reason;
 
(C) any material decrease in Employee’s Base Amount (as defined below); or
 
(D) any move of the offices of Employer or its successor without Employee’s
consent, such that Employee would be required to commute more than 25 miles more
each way than Employee commutes immediately prior to the relocation.
 
Notwithstanding the foregoing, placing Employee on a paid leave for up to 90
days, pending a determination of whether there is a basis to terminate Employee
for “Cause,” shall not constitute a “Good Reason.” Employee shall be deemed to
have consented to any act or event that would otherwise give rise to “Good
Reason,” unless Employee provides written notice of termination for Good Reason
to Employer within ninety (90) days following the action or event constituting
Good Reason.
 
(iii) “Trigger Event Amount” shall mean: two (2) times the sum of (1) the Base
Amount, and (2) the Bonus Amount; provided, however, in the event that the
Trigger Event occurs on or after July 1 of any calendar year, the Trigger Event
Amount also shall include an amount equal only to 50% of Employee’s target
Annual Bonus for the fiscal year in which the Trigger Event occurred.
 
(iv) “Base Amount” shall mean the annualized Base Salary in effect immediately
prior to the Trigger Event.
 
(v) “Bonus Amount” shall mean either (a) the Annual Bonus that Employee received
attributable to performance during the full fiscal year immediately preceding
the Trigger Event; or (b) Employee’s target Annual Bonus for the fiscal year in
which the Trigger Event occurred, whichever is higher.
 
 
 
 
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.01 Benefit of Agreement and Assignment. This Agreement shall inure to
the benefit of Employer, its affiliates and their respective successors and
assigns (including, without limitation, the purchaser of all or substantially
all of the assets) and shall be binding upon Employer and its successors and
assigns. This Agreement shall also inure to the benefit of and be binding upon
Employee and Employee’s heirs, administrators, executors and assigns. Employee
may not assign or delegate Employee’s duties under this Agreement, without the
prior written consent of Employer.
 
Section 5.02 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered,
(ii) upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested) or
(iii) on the date targeted for delivery if delivered by nationally recognized
overnight courier or similar courier service, addressed in the case of Employer
to:
 
LifeCell Corporation
One Millenium Way
Branchburg, New Jersey 08876
Attn: President
 
and, in the case of Employee, to Employee’s most recent address as reflected in
Employer’s payroll records.
 
Any party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 5.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.
 
Section 5.03 Confidentiality, Assignment of Contributions and Inventions,
Non-Competition and Non-Solicitation Agreement. Employee acknowledges and
confirms that the terms of the Covenants Agreement, executed by Employee
simultaneously herewith, are incorporated herein by reference. The Covenants
Agreement shall survive the termination of this Agreement and Employee’s
employment by Employer for the applicable period(s) set forth therein.
 
Section 5.04 Entire Agreement. This Agreement and the Covenants Agreement
contain the entire agreement of the parties hereto with respect to the terms and
conditions of Employee’s employment during the Term and activities following
termination of this Agreement and Employee’s employment with Employer and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties with respect to the subject matter of this Agreement
or the Covenants Agreement (except as provided in Section 7(e) of the Covenants
Agreement), including, without limitation, the offer letter from Employer to
Employee dated November 22, 2002, and the Prior Agreement. Neither this
Agreement nor the Covenants Agreement may be changed or modified except by an
instrument in writing, signed by both Employer and Employee.
 
Section 5.05 Indemnification; D&O Insurance. Employer shall indemnify Employee
against all claims arising out of Employee’s actions or omissions occurring
during Employee’s employment with Employer to the fullest extent provided (A) by
Employer’s Certificate of Incorporation and/or Bylaws, (B) under Employer’s
Directors and Officers Liability and general insurance policies, and (C) under
the Delaware General Corporation Law, as each may be amended from time to time.
Employer agrees that it will continue to maintain Directors and Officers
Liability and general insurance policies to fund the indemnity described above
in the same amount and to the same extent it maintains such coverage for the
benefit of its other officers and directors.
 
Section 5.06 Representation and Warranties. Employee represents and warrants to
Employer that (i) Employee has the legal capacity to execute and perform this
Agreement, (ii) this Agreement and the Covenants Agreement are valid and binding
agreements enforceable against Employee according to their terms, and (iii) the
execution and performance of this Agreement by Employee does not violate or
conflict with the terms of any existing agreement or understanding to which
Employee is a party or by which Employee may be bound.
 
Section 5.07 No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 5.07 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of Employer or his estate and
their assigning any rights hereunder to the person or persons entitled thereto.
 
Section 5.08 Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of Employer. Employer shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if Employer shall make any investments to aid it
in meeting its obligations hereunder, Employee shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between Employer and Employee or any other person.
To the extent that any person acquires a right to receive payments from Employer
hereunder, such right, without prejudice to rights which employees may have,
shall be no greater than the right of an unsecured creditor of Employer.
 
Section 5.09 Limitation as to Amounts Payable. Notwithstanding anything set
forth in this Agreement to the contrary, if any payment or benefit Employee
would receive from Employer (or its successor) (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits (or a cancellation of the acceleration of vesting of
stock options or equity awards) constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, such reduction and/or
cancellation of acceleration shall occur in the order that provides the maximum
economic benefit to Employee. In the event that acceleration of vesting of stock
option or equity award compensation is to be reduced, such acceleration of
vesting also shall be canceled in the order that provides the maximum economic
benefit to Employee. For greater clarity, for purposes of such reductions, if
applicable, cash payments will be reduced prior to the reduction of any equity
acceleration, and any later cash payments will be reduced prior to the reduction
of any earlier cash payments. The accounting firm engaged by Employer for
general audit purposes as of the day prior to the Commencement Date shall
perform the foregoing calculations and shall make any and all determinations
regarding the order in which payments or benefits shall be reduced, if
applicable. If the accounting firm so engaged by Employer is unwilling or unable
to make such determinations, Employer shall appoint a nationally recognized
accounting firm to make the determinations required under this Section 5.09.
Employer shall bear all expenses with respect to the determinations by such
accounting firm required to be made under this Section 5.09. The accounting firm
engaged to make the determinations under this Section 5.09 shall provide its
calculations, together with detailed supporting documentation, to Employer and
Employee as soon as practicable after the date on which Employee’s right to a
Payment is triggered (if requested at that time by Employer (or its successor)
or Employee) or such other time as requested by Employer or Employee. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish Employer (or its successor) with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made under this Section 5.09
shall be final, binding, and conclusive upon Employer (or its successor) and
Employee.
 
Section 5.10 No Waiver. The waiver by other party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.
 
Section 5.11 Headings. The Article and Section headings in this Agreement are
for the convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
 
Section 5.12 Governing Law and Dispute Resolution. Any and all actions or
controversies arising out of this Agreement, Employee’s employment or the
termination hereof or thereof, including, without limitation, tort claims, shall
be construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the choice of law principles thereof. Except with
respect to Employer’s and Employee’s right to seek injunctive or other equitable
relief (including, without limitation, pursuant to the Covenants Agreement), any
dispute, controversy or claim based on, arising out of or relating to the
interpretation and performance of this Agreement, Employee’s employment or any
termination hereof or thereof or any matter relating to the foregoing shall be
solely submitted to and finally settled by arbitration by a single arbitrator in
accordance with the then-current rules of the American Arbitration Association
(“AAA”), including without limitation any claims for discrimination under any
applicable federal, state or local law or regulation. Any such arbitration shall
be conducted in the New Jersey office of the AAA located closest to Employer’s
New Jersey office. The single arbitrator shall be appointed from the AAA’s list
of arbitrators by the mutual consent of the parties or, in the absence of such
consent, by application of any party to the AAA. A decision of the arbitrator
shall be final end binding upon the parties. The parties agree that this
Section 5.12 shall be grounds for dismissal of any court action commenced by
either party with respect to this Agreement, other than (i) post-arbitration
actions seeking to enforce an arbitration award and (ii) actions seeking
appropriate equitable or injunctive relief , including, without limitation,
pursuant to the Covenants Agreement. Employer shall pay the fees of the
arbitrator and each party shall be responsible for its own legal fees, costs of
its experts and expenses of its witnesses. The arbitrator’s remedial authority
shall equal the remedial power that a court with competent jurisdiction over the
parties and their dispute would have. Any award rendered shall be final, binding
and conclusive (without the right to an appeal, unless such appeal is based on
fraud by the other party in connection with the arbitration process) upon the
parties and any judgment on such award may be enforced in any court having
jurisdiction, unless otherwise provided by law. Employer and Employee
acknowledge that it is the intention of the parties that this Section 5.12 shall
apply to all disputes, controversies and claims, including, without limitation,
any rights or claims Employee may have under the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, the Equal Pay Act, the New Jersey Law Against
Discrimination, the Conscientious Employee Protection Act, the New Jersey Civil
Rights Act, and all other federal, state or local laws, rules or regulations
relating to employment discrimination or otherwise pertaining to this Agreement,
Employee’s employment or termination thereof. Employer and Employee knowingly
and voluntarily agree to this arbitration provision and acknowledge that
arbitration shall be instead of any civil litigation, meaning that Employee and
Employer are each waiving any rights to a jury trial.
 
Section 5.13 Validity. The invalidity or enforceability of any provision or
provisions of this Agreement or the Covenants Agreement shall not affect the
validity or enforceability of any other provision or provisions of this
Agreement or the Covenants Agreement, which shall remain in full force and
effect.
 
Section 5.14 Employee Withholdings and Deductions. All payments to Employee
hereunder shall be subject to such withholding and other employee deductions as
may be required by law.
 
Section 5.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
Section 5.16 Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his/her or its obligations under this Agreement.
 
Section 5.17 Survival. The terms of Section 4.02 and Article V of this Agreement
and the terms of the Covenants Agreement shall survive the termination of this
Agreement and Employee’s employment hereunder.
 
Section 5.18 Section 409A. Notwithstanding anything contained herein to the
contrary, Employee shall not be considered to have terminated employment with
Employer for purposes of Section 4.02 of this Agreement unless Employee would be
considered to have incurred a “termination of employment” from Employer within
the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). This Agreement is
intended to comply with the requirements of Section 409A of the Code (“Section
409A”) and Treasury Regulations thereunder. To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, the
provisions shall be interpreted in a manner so that no payment made pursuant to
this Agreement shall be subject to an “additional tax” within the meaning of
Section 409(A)(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Employee, directly or indirectly, designate the calendar year of payment.
 
IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.
 

     
EMPLOYER:
 
LIFECELL CORPORATION
   
By:
 
/s/ Paul G. Thomas
Name:
 
Paul G. Thomas
Title:
 
President

 

     
EMPLOYEE:
 
/s/ Lisa Colleran
Lisa Colleran

 
